Case: 2:16-cr-00205-MHW-CMV Doc #: 65 Filed: 06/23/20 Page: 1 of 5 PAGEID #: 187




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CLIFTON A. SATTERWHITE,
                                             CASE NO. 2:20-CV-2960
       Petitioner,                           CRIM. NO. 2:16-CR-205
                                             JUDGE MICHAEL H. WATSON
       v.                                    Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 63.) This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons

that follow, it is RECOMMENDED that this action be DISMISSED pursuant to Rule 4.

                                      I.     BACKGROUND

       On November 29, 2016, Petitioner pleaded guilty pursuant to the terms of his Plea

Agreement to one count of conspiracy to commit a Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951; two counts of Hobbs Act robberies, in violation of 18 U.S.C. § 1951; and two counts of

brandishing a firearm during the commission of a crime of violence, in violation of 18 U.S.C. §

924(c). (ECF No. 37.) On April 25, 2017, the Court imposed 240 months imprisonment, to be

followed by five years’ supervised release, pursuant to the agreement of the parties. (Judgment,

ECF No. 48; Plea Agreement, ECF No. 31, PAGEID # 52.) On June 22, 2018, the United States

Court of Appeals for the Sixth Circuit affirmed this Court’s Judgment. (ECF No. 57.) On July

17, 2018, the mandate issued. (ECF No. 58.) On August 7, 2019, the Court issued an Amended

Judgment of Sentence. (ECF No. 59.)
Case: 2:16-cr-00205-MHW-CMV Doc #: 65 Filed: 06/23/20 Page: 2 of 5 PAGEID #: 188




          On June 8, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255. He

asserts, as his sole ground for relief, that his convictions on brandishing a firearm during the

commission of a crime of violence under 18 U.S.C. § 924(c) are constitutionally invalid in view

of the United States Supreme Court’s decision in United States v. Davis, -- U.S. --, 139 S.Ct.

2319 (2019). For the reasons that follow, however, Davis does not provide Petitioner a basis for

relief.

                              II.     WAIVER OF RIGHT TO APPEAL

          As a threshold matter, Petitioner waived his right to appeal or to pursue collateral relief

under the terms of his negotiated Plea Agreement, except as to claims of prosecutorial

misconduct or ineffective assistance of counsel. (Plea Agreement, ECF No. 31, PAGEID # 54-

55.) He raises neither of the foregoing issues here. Further, such appeal-waiver provisions will

be enforced where made knowingly and voluntarily. United States v. Toth, 668 F.3d 374, 377

(6th Cir. 2012) (citing United States v. Fleming, 239 F.3d 761, 764 (6th Cir. 2001)). Petitioner

does not allege, and the record does not reflect, that his waiver of appeal was not knowing and

voluntary. (See Transcript, ECF No. 51, PAGEID # 108-109.) Moreover, “[i]t is well settled []

that a change in law cannot render a plea agreement unknowing.” United States v. Morrison,

852 F.3d 488, 490 (6th Cir. 2017) (citing Brady v. United States, 397 U.S. 742, 757 (1970);

United States v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005)).

          By waiving the right to appeal, a defendant assumes the risk that a shift in the
          legal landscape may engender buyer’s remorse. Id.; see also United States v.
          Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (“The possibility of a favorable change
          in the law after a plea is simply one of the risks that accompanies pleas and plea
          agreements.”).

          Accordingly, courts will enforce appeal waivers even when a legal development
          makes it likely that the defendant would receive a lower sentence were the
          defendant resentenced under the new law, and even when the legal change affects
          constitutional rights.

                                                    2
Case: 2:16-cr-00205-MHW-CMV Doc #: 65 Filed: 06/23/20 Page: 3 of 5 PAGEID #: 189




Id. at 490-91.

        Because Petitioner “waive[ed] his right to appeal his sentence in a valid plea agreement,

this Court is bound by that agreement[.]” United States v. Mizori, 604 F. App’x 413, 417 (6th

Cir. 2015) (citation omitted); United States v. Smith, 344 F.3d 479, 483 (6th Cir. 2003) (“When a

[d]efendant waives his right to appeal his sentence in a valid plea agreement, this Court is bound

by that agreement[.]”) (citation omitted). Thus, Petitioner’s waiver of his right to collaterally

attack his convictions precludes his challenge based on the Supreme Court’s decision in Davis.

        Regardless, as discussed below, the record does not indicate that Davis provides a basis

for relief.

                                             III.       MERITS

        Petitioner challenges his convictions on brandishing a firearm during and in relation to a

crime of violence under § 924(c)(1)(A)(ii), as charged in Counts 3 and 5 of the Information. The

statute defines a “crime of violence” as a felony offense that:

        (A)      has an element the use, attempted use, or threatened use of physical force
                 against the person or property of another, or

        (B)      that by its nature, involves a substantial risk that physical force against the
                 person or property of another may be used in the course of committing the
                 offense.

18 U.S.C. § 924(c)(3). The Supreme Court in Davis invalidated the “residual clause” of §

924(c)(3)(B) as unconstitutionally vague. Davis, 139 S.Ct. at 2325. Here, however, the Hobbs

Act robberies charged in Counts 2 and 4 provide the predicate crimes for Petitioner’s § 924(c)

convictions. (See Information, ECF No. 30, PAGEID # 48-50.) A Hobbs Act robbery involves a

“crime of violence” under § 924(c)(3)(A). See United States v. Jones, No. 1:16-cr-17, 2019 WL

6941769, at *3 (N.D. Ohio Dec. 16, 2019).



                                                    3
Case: 2:16-cr-00205-MHW-CMV Doc #: 65 Filed: 06/23/20 Page: 4 of 5 PAGEID #: 190




       Hobbs Act robbery is a “crime of violence” because the definition of robbery
       “clearly ‘has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another’ as necessary to constitute a crime
       of violence under [the elements clause of] § 924(c)(3)(A).” Gooch, 850 F.3d at
       291-92; see also United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018)
       (confirming that Hobbs Act robbery is a “crime of violence” under the elements
       clause). For this reason, even in the wake of Davis, courts within the Sixth Circuit
       consistently find that § 924(c) convictions premised on Hobbs Act robbery
       convictions withstanding constitutional scrutiny. See, e.g., United States v. Harris,
       No. 15-cr-20089, 2019 WL 4746746, at *3 (E.D. Mich. Sept. 30, 2019) (denying
       § 2255 motion to vacate § 924(c) conviction premised on Hobbs Act robbery);
       Daniels v. United States, No. 3:16-cv-1551, 2019 WL 4167325, at *4 (M.D.
       Tenn. Sept. 3, 2019) (same); United States v. Brooks, No. 5:16-cr-7-JMH-EBA-2,
       2019 WL 4231236 (E.D. Ky. Aug. 19, 2019) (report and recommendation
       advising to deny § 2255 motion challenging § 924(c) conviction predicated on
       Hobbs Act robbery conviction), adopted, 2019 WL 4228364 (E.D. Ky. Sept. 5,
       2019); see also United States v. Littles, No. 14-20484, 2019 WL 4511683, at *1
       (E.D. Mich. Sept. 19, 2019) (upholding § 924(c) conviction premised on
       carjacking, after Davis, noting that “the Sixth Circuit has held that Hobbs Act
       robbery, which, similar to carjacking, requires proof that the defendant used
       ‘actual or threatened force, or violence, or fear of injury, immediate or future’,
       falls within § 924(c)’s force clause”) (quoting Camp, 903 F.3d at 597); United
       States v. Walker, No. 19-10239, 2019 WL 4126557 (E.D. Mich. Aug. 30, 2019)
       (finding § 924(c) constitutional where underlying crime of violence was bank
       robbery, which has as a necessary element the use of force and violence or
       intimidation).

Id. (footnotes omitted); see also Wallace v. United States, No. 3:19-cv-1122, 2020 WL 2194002,

at *5 (M.D. Tenn. May 6, 2020) (“[T]he crime of robbery affecting commerce still qualifies as a

crime of violence under the elements clause of 924(c)(3)(A).”) (citing United States v. Gooch,

850 F.3d 285, 292 (6th Cir. 2017), cert. denied, 137 S.Ct. 2230 (June 5, 2017) (holding that

Hobbs Act robbery is a crime of violence under § 924(c)’s use-of-force clause); United States v.

Camp, 903 F.3d 594, 597 (6th Cir. 2018) (finding Hobbs Act robbery to be a crime of violence

under the elements clause of § 924(c)(3)(A)).

       Because Davis does not impact Petitioner’s 924(c) convictions, it does not provide

Petitioner a viable basis for habeas relief.




                                                4
Case: 2:16-cr-00205-MHW-CMV Doc #: 65 Filed: 06/23/20 Page: 5 of 5 PAGEID #: 191




                                        IV.      DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that this action be DISMISSED

pursuant to Rule 4.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE



                                                  5
